            Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 1 of 18


     Scott Edelsberg, Esq (330990)
 1   scott@edelsberglaw.com
     EDELSBERG LAW, P.A.
 2   20900 NE 30th Ave, Suite 417
     Aventura, FL 33180
 3   Telephone: 305-975-3320
 4
     Counsel for Plaintiff and Proposed Class
 5
                               UNITED STATES DISTRICT COURT
 6                            EASTERN DISTRICT OF CALIFORNIA
                                   SACRAMENTO DIVISION
 7

 8   TYLER BAKER,                                Case No.
     individually and on behalf of all others
 9   similarly situated,                         CLASS ACTION
10               Plaintiff,                      COMPLAINT FOR VIOLATIONS
                                                 OF THE TELEPHONE
11   vs.                                         CONSUMER PROTECTION
                                                 ACT, 47 U.S.C. §§ 227, ET SEQ.
12   RIO VISTA FARMS, LLC,                       (TCPA)
     a California limited liability Company,
13
                 Defendant.                      JURY TRIAL DEMANDED
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     CLASS ACTION COMPLAINT
           Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 2 of 18



 1                              CLASS ACTION COMPLAINT
 2          1.     Plaintiff, Tyler Baker, brings this action against Defendant, Rio Vista
 3   Farms, LLC, to secure redress for violations of the Telephone Consumer Protection
 4   Act (“TCPA”), 47 U.S.C. § 227.
 5                               NATURE OF THE ACTION
 6          2.     This is a putative class action pursuant to the Telephone Consumer
 7   Protection Act, 47 U.S.C. §§ 227, et seq. (the “TCPA”).
 8          3.     Defendant is a cannabis dispensary. To promote its services, Defendant
 9   engages in aggressive unsolicited marketing, harming thousands of consumers in the
10   process.
11          4.     Through this action, Plaintiff seeks injunctive relief to halt Defendant’s
12   illegal conduct, which has resulted in the invasion of privacy, harassment, aggravation,
13   and disruption of the daily life of thousands of individuals. Plaintiff also seeks statutory
14   damages on behalf of himself and members of the Class, and any other available legal
15   or equitable remedies.
16                              JURISDICTION AND VENUE
17          5.     This Court has federal question subject matter jurisdiction over this action
18   pursuant to 28 U.S.C. § 1331, as the action arises under the Telephone Consumer
19   Protection Act, 47 U.S.C. §§ 227, et seq. (“TCPA”).
20          6.     The Court has personal jurisdiction over Defendant and venue is proper
21   in this District because Defendant directs, markets, and provides its business activities
22   to this District, and because Defendant’s unauthorized marketing scheme was directed
23   by Defendant to consumers in this District, including Plaintiff.
24                                           PARTIES
25          7.     Plaintiff is a natural person who, at all times relevant to this action, was a
26   resident of Chittenden County, Vermont.
27

28                                           2
                                  CLASS ACTION COMPLAINT
           Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 3 of 18



 1         8.     Defendant is a California limited liability company whose principal office
 2   is located at 11 Richard Brann Drive, Rio Vista California 94571. Defendant directs,
 3   markets, and provides its business activities throughout the United States, including
 4   throughout the state of California.
 5         9.     Unless otherwise indicated, the use of Defendant’s name in this
 6   Complaint includes all agents, employees, officers, members, directors, heirs,
 7   successors, assigns, principals, trustees, sureties, subrogees, representatives, vendors,
 8   and insurers of Defendant.
 9                                         THE TCPA
10         10.    The TCPA prohibits: (1) any person from calling a cellular telephone
11   number; (2) using an automatic telephone dialing system; (3) without the recipient’s
12   prior express consent. 47 U.S.C. § 227(b)(1)(A).
13         11.    The TCPA defines an “automatic telephone dialing system” (“ATDS”) as
14   “equipment that has the capacity - (A) to store or produce telephone numbers to be
15   called, using a random or sequential number generator; and (B) to dial such numbers.”
16   47 U.S.C. § 227(a)(1).
17         12.    In an action under the TCPA, a plaintiff must only show that the
18   defendant “called a number assigned to a cellular telephone service using an automatic
19   dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d
20   1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
21         13.    The Federal Communications Commission (“FCC”) is empowered to
22   issue rules and regulations implementing the TCPA. According to the FCC’s findings,
23   calls in violation of the TCPA are prohibited because, as Congress found, automated
24   or prerecorded telephone calls are a greater nuisance and invasion of privacy than live
25   solicitation calls, and such calls can be costly and inconvenient. The FCC also
26   recognized that wireless customers are charged for incoming calls whether they pay in
27   advance or after the minutes are used. Rules and Regulations Implementing the Telephone
28                                           3
                                  CLASS ACTION COMPLAINT
           Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 4 of 18



 1   Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd
 2   14014 (2003).
 3          14.    In 2012, the FCC issued an order tightening the restrictions for automated
 4   telemarketing calls, requiring “prior express written consent” for such calls to wireless
 5   numbers. See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of
 6   1991, 27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
 7          15.    To obtain express written consent for telemarketing calls, a defendant
 8   must establish that it secured the plaintiff’s signature in a form that gives the plaintiff a
 9   “‘clear and conspicuous disclosure’ of the consequences of providing the requested
10   consent….and having received this information, agrees unambiguously to receive such
11   calls at a telephone number the [plaintiff] designates.” In re Rules & Regulations
12   Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20,
13   1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
14          16.    The TCPA regulations promulgated by the FCC define “telemarketing”
15   as “the initiation of a telephone call or message for the purpose of encouraging the
16   purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §
17   64.1200(f)(12). In determining whether a communication constitutes telemarketing, a
18   court must evaluate the ultimate purpose of the communication. See Golan v. Veritas
19   Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
20          17.    “Neither the TCPA nor its implementing regulations ‘require an explicit
21   mention of a good, product, or service’ where the implication of an improper purpose
22   is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918
23   (9th Cir. 2012)).
24          18.    “‘Telemarketing’ occurs when the context of a call indicates that it was
25   initiated and transmitted to a person for the purpose of promoting property, goods, or
26   services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. §
27

28                                            4
                                   CLASS ACTION COMPLAINT
            Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 5 of 18



 1   64.1200(f)(12); In re Rules and Regulations Implementing the Telephone Consumer Protection Act
 2   of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL 21517853, at *49).
 3          19.    The FCC has explained that calls motivated in part by the intent to sell
 4   property, goods, or services are considered telemarketing under the TCPA. See In re
 5   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
 6   14014, ¶¶ 139-142 (2003). This is true whether call recipients are encouraged to
 7   purchase, rent, or invest in property, goods, or services during the call or in the future. Id.
 8          20.    In other words, offers “that are part of an overall marketing campaign to
 9   sell property, goods, or services constitute” telemarketing under the TCPA. See In re
10   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd.
11   14014, ¶ 136 (2003).
12          21.    If a call is not deemed telemarketing, a defendant must nevertheless
13   demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter of
14   Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961,
15   7991-92 (2015) (requiring express consent “for non-telemarketing and non-advertising
16   calls”).
17          22.    Further, the FCC has issued rulings and clarified that consumers are
18   entitled to the same consent-based protections for text messages as they are for calls to
19   wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009)
20   (The FCC has determined that a text message falls within the meaning of “to make any
21   call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc., 2014 WL 6757978, at *3
22   (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it obtained
23   Plaintiff's prior express consent before sending him the text message ). (emphasis
24   added).
25          23.    As recently held by the United States Court of Appeals for the Ninth
26   Circuit: “Unsolicited telemarketing phone calls or text messages, by their nature, invade
27   the privacy and disturb the solitude of their recipients. A plaintiff alleging a violation
28                                            5
                                   CLASS ACTION COMPLAINT
           Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 6 of 18



 1   under the TCPA ‘need not allege any additional harm beyond the one Congress has
 2   identified.’” Van Patten v. Vertical Fitness Grp., No. 14-55980, 2017 U.S. App. LEXIS
 3   1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549
 4   (2016) (emphasis original)).
 5                                  FACTUAL ALLEGATIONS
 6         24.    Beginning on or about June 2020, Defendant sent the following
 7   telemarketing text messages to Plaintiff’s cellular telephone number ending in 2723 (the
 8   “2723 Number”):
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             6
                                    CLASS ACTION COMPLAINT
             Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 7 of 18



 1           25.   Defendant’s text messages were transmitted to Plaintiff’s cellular
 2   telephone, and within the time frame relevant to this action.
 3           26.   Defendant’s text messages constitute telemarketing because they
 4   encouraged the future purchase or investment in property, goods, or services, i.e.,
 5   selling Plaintiff Cannabis products.
 6           27.   The information contained in the text message advertises Defendant’s
 7   various promotions, which Defendant sends to promote its business.
 8           28.   Plaintiff received the subject texts within this judicial district and,
 9   therefore, Defendant’s violation of the TCPA occurred within this district. Upon
10   information and belief, Defendant caused other text messages to be sent to individuals
11   residing within this judicial district.
12           29.   At no point in time did Plaintiff provide Defendant with his express
13   written consent to be contacted using an ATDS.
14           30.   Plaintiff is the subscriber and sole user of the 2723 Number and is
15   financially responsible for phone service to the 2723 Number.
16           31.   Plaintiff has been registered with the national do not call registry since
17   2004.
18           32.   The impersonal and generic nature of Defendant’s text message
19   demonstrates that Defendant utilized an ATDS in transmitting the messages. See Jenkins
20   v. LL Atlanta, LLC, No. 1:14-cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11
21   (N.D. Ga. Mar. 9, 2016) (“These assertions, combined with the generic, impersonal
22   nature of the text message advertisements and the use of a short code, support an
23   inference that the text messages were sent using an ATDS.”) (citing Legg v. Voice Media
24   Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to
25   infer text messages were sent using ATDS; use of a short code and volume of mass
26   messaging alleged would be impractical without use of an ATDS); Kramer v. Autobytel,
27   Inc., 759 F. Supp. 2d 1165, 1171 (N.D. Cal. 2010) (finding it "plausible" that defendants
28                                             7
                                    CLASS ACTION COMPLAINT
           Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 8 of 18



 1   used an ATDS where messages were advertisements written in an impersonal manner
 2   and sent from short code); Hickey v. Voxernet LLC, 887 F. Supp. 2d 1125, 1130; Robbins
 3   v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013 WL
 4   2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging would be
 5   impracticable without use of an ATDS)).
 6         33.    The text messages originated from telephone number 925-258-2923, a
 7   number which upon information and belief is owned and/or operated by Defendant or
 8   on behalf of Defendant.
 9         34.    The number used by Defendant (925-258-2923) is known as a “long
10   code,” a standard 10-digit code that enables Defendant to send SMS text messages en
11   masse, while deceiving recipients into believing that the message was personalized and
12   sent from a telephone number operated by an individual.
13         35.    Long codes work as follows: Private companies known as SMS gateway
14   providers have contractual arrangements with mobile carriers to transmit two-way SMS
15   traffic. These SMS gateway providers send and receive SMS traffic to and from the
16   mobile phone networks' SMS centers, which are responsible for relaying those messages
17   to the intended mobile phone. This allows for the transmission of a large number of
18   SMS messages to and from a long code.
19         36.    Specifically, upon information and belief, Defendant utilized a
20   combination of hardware and software systems to send the text messages at issue in
21   this case. The systems utilized by Defendant have the capacity to store telephone
22   numbers using a random or sequential number generator, and to dial such numbers
23   from a list without human intervention.
24         37.    To send the text messages, Defendant used a messaging platform (the
25   “Platform”) that permitted Defendant to transmit thousands of automated text
26   messages without any human involvement.
27

28                                         8
                                CLASS ACTION COMPLAINT
           Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 9 of 18



 1         38.    The Platform has the capacity to store telephone numbers, which capacity
 2   was in fact utilized by Defendant.
 3         39.    The Platform has the capacity to generate sequential numbers, which
 4   capacity was in fact utilized by Defendant.
 5         40.    The Platform has the capacity to dial numbers in sequential order, which
 6   capacity was in fact utilized by Defendant.
 7         41.    The Platform has the capacity to dial numbers from a list of numbers,
 8   which capacity was in fact utilized by Defendant.
 9         42.    The Platform has the capacity to dial numbers without human
10   intervention, which capacity was in fact utilized by Defendant.
11         43.    The Platform has the capacity to schedule the time and date for future
12   transmission of text messages, which occurs without any human involvement.
13         44.    To transmit the messages at issue, the Platform automatically executed the
14   following steps:
15                 a) The Platform retrieved each telephone number from a list of numbers
16                      in the sequential order the numbers were listed;
17                 b) The Platform then generated each number in the sequential order
18                      listed and combined each number with the content of Defendant’s
19                      message to create “packets” consisting of one telephone number and
20                      the message content;
21                 c) Each packet was then transmitted in the sequential order listed to an
22                      SMS aggregator, which acts an intermediary between the Platform,
23                      mobile carriers (e.g. AT&T), and consumers.
24                 d) Upon receipt of each packet, the SMS aggregator transmitted each
25                      packet – automatically and with no human intervention – to the
26                      respective mobile carrier for the telephone number, again in the
27

28                                           9
                                  CLASS ACTION COMPLAINT
             Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 10 of 18



 1                     sequential order listed by Defendant. Each mobile carrier then sent
 2                     the message to its customer’s mobile telephone.
 3           45.   The above execution these instructions occurred seamlessly, with no
 4   human intervention, and almost instantaneously. Indeed, the Platform is capable of
 5   transmitting thousands of text messages following the above steps in minutes, if not
 6   less.
 7           46.   Further, the Platform “throttles” the transmission of the text messages
 8   depending on feedback it receives from the mobile carrier networks. In other words,
 9   the platform controls how quickly messages are transmitted depending on network
10   congestion. The platform performs this throttling function automatically and does not
11   allow a human to control the function.
12           47.   The following graphic summarizes the above steps and demonstrates that
13   the dialing of the text messages at issue was done by the Platform automatically and
14   without any human intervention:
15

16

17

18

19

20           48.   Defendant’s unsolicited text messages caused Plaintiff actual harm,
21   including invasion of his privacy, aggravation, annoyance, intrusion on seclusion,
22   trespass, and conversion. Defendant’s text messages also inconvenienced Plaintiff and
23   caused disruption to his daily life.
24           49.   Defendant’s unsolicited text messages caused Plaintiff actual harm.
25   Specifically, Plaintiff estimates that he has wasted fifteen to thirty seconds reviewing
26   each of Defendant’s unwanted messages. Each time, Plaintiff had to stop what he was
27

28                                            10
                                   CLASS ACTION COMPLAINT
          Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 11 of 18



 1   doing to either retrieve his phone and/or look down at the phone to review the
 2   message.
 3          50.     Furthermore, Defendant’s text messages took up memory on Plaintiff’s
 4   cellular phone. The cumulative effect of unsolicited text messages like Defendant’s
 5   poses a real risk of ultimately rendering the phone unusable for text messaging purposes
 6   as    a      result   of    the         phone’s   memory      being    taken     up.    See
 7   https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that
 8   text message solicitations like the ones sent by Defendant present a “triple threat” of
 9   identity theft, unwanted cell phone charges, and slower cell phone performance).
10          51.     Defendant’s text messages also can slow cell phone performance by taking
11   up         space      on          the       recipient      phone’s      memory.         See
12   https://www.consumer.ftc.gov/articles/0350-text-message-spam#text (finding that
13   spam text messages can slow cell phone performance by taking up phone memory
14   space).
15                                   CLASS ALLEGATIONS
16          PROPOSED CLASS
17          52.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
18   on behalf of himself and all others similarly situated.
19          53.     Plaintiff brings this case on behalf of the Class defined as follows:
20                  No Consent Class: All persons in the United States
                    who, within four years prior to the filing of this
21                  action, (1) were sent a text message by or on behalf
                    of Defendant,                (2) using an automatic
22                  telephone dialing system, (3) for the purpose of
                    soliciting Defendant’s goods and services, (4)
23                  without prior express consent of the recipient, or
                    with the same manner of purported consent
24                  Defendant claims to have obtained from Plaintiff, if
                    any.
25
                    Do Not Call Registry Class: All persons in the
26                  United States who from four years prior to the filing
                    of this action (1) were sent a text message by or on
27                  behalf of Defendant; (2) more than one time within
28                                            11
                                   CLASS ACTION COMPLAINT
            Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 12 of 18


                  any 12-month period; (3) where the person’s
 1                telephone number had been listed on the National
                  Do Not Call Registry for at least thirty days; (4) for
 2                the purpose of selling Defendant’s products and
                  services; and (5) for whom Defendant claims (a) it
 3                did not obtain prior express written consent, or (b)
                  it obtained prior express written consent in the
 4                same manner as Defendant claims it supposedly
                  obtained prior express written consent to call the
 5                Plaintiff.
 6          54.   Defendant and its employees or agents are excluded from the Class.
 7   Plaintiff does not know the number of members in the Class but believes the Class
 8   members number in the several thousands, if not more.
 9          NUMEROSITY
10          55.   Upon information and belief, Defendant has placed automated calls to
11   cellular telephone numbers belonging to thousands of consumers throughout the
12   United States without their prior express consent. The members of the Class, therefore,
13   are believed to be so numerous that joinder of all members is impracticable.
14          56.   The exact number and identities of the members of the Class are unknown
15   at this time and can only be ascertained through discovery. Identification of the Class
16   members is a matter capable of ministerial determination from Defendant’s call records.
17          COMMON QUESTIONS OF LAW AND FACT
18          57.   There are numerous questions of law and fact common to members of
19   the Class which predominate over any questions affecting only individual members of
20   the Class. Among the questions of law and fact common to the members of the Class
21   are:
22                a) Whether Defendant made non-emergency calls to Plaintiff’s and Class
23                   members’ cellular telephones using an ATDS;
24                b) Whether Defendant can meet its burden of showing that it obtained
25                   prior express written consent to make such calls;
26                c) Whether Defendant’s conduct was knowing and willful;
27                d) Whether Defendant is liable for damages, and the amount of such
28                                          12
                                 CLASS ACTION COMPLAINT
          Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 13 of 18



 1                     damages; and
 2                  e) Whether Defendant should be enjoined from such conduct in the
 3                     future.
 4            58.   The common questions in this case are capable of having common
 5   answers. If Plaintiff’s claim that Defendant routinely transmits text messages to
 6   telephone numbers assigned to cellular telephone services is accurate, Plaintiff and the
 7   Class members will have identical claims capable of being efficiently adjudicated and
 8   administered in this case.
 9            TYPICALITY
10            59.   Plaintiff’s claims are typical of the claims of the Class members, as they
11   are all based on the same factual and legal theories.
12            PROTECTING THE INTERESTS OF THE CLASS MEMBERS
13            60.   Plaintiff is a representative who will fully and adequately assert and protect
14   the interests of the Class, and has retained competent counsel. Accordingly, Plaintiff is
15   an adequate representative and will fairly and adequately protect the interests of the
16   Class.
17            PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE
18            61.   A class action is superior to all other available methods for the fair and
19   efficient adjudication of this lawsuit, because individual litigation of the claims of all
20   members of the Class is economically unfeasible and procedurally impracticable. While
21   the aggregate damages sustained by the Class are in the millions of dollars, the individual
22   damages incurred by each member of the Class resulting from Defendant’s wrongful
23   conduct are too small to warrant the expense of individual lawsuits. The likelihood of
24   individual Class members prosecuting their own separate claims is remote, and, even if
25   every member of the Class could afford individual litigation, the court system would be
26   unduly burdened by individual litigation of such cases.
27

28                                            13
                                   CLASS ACTION COMPLAINT
          Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 14 of 18



 1         62.       The prosecution of separate actions by members of the Class would create
 2   a risk of establishing inconsistent rulings and/or incompatible standards of conduct for
 3   Defendant. For example, one court might enjoin Defendant from performing the
 4   challenged acts, whereas another may not. Additionally, individual actions may be
 5   dispositive of the interests of the Class, although certain class members are not parties
 6   to such actions.
 7                                           COUNT I
                            Violations of the TCPA, 47 U.S.C. § 227(b)
 8                            (On Behalf of Plaintiff and the Class)
 9         63.       Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
10   forth herein.
11         64.       It is a violation of the TCPA to make “any call (other than a call made for
12   emergency purposes or made with the prior express consent of the called party) using
13   any automatic telephone dialing system … to any telephone number assigned to a …
14   cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
15         65.       Defendant – or third parties directed by Defendant – used equipment
16   having the capacity to dial numbers without human intervention to make non-
17   emergency telephone calls to the cellular telephones of Plaintiff and the other members
18   of the Class defined below.
19         66.       These calls were made without regard to whether or not Defendant had
20   first obtained express permission from the called party to make such calls. In fact,
21   Defendant did not have prior express consent to call the cell phones of Plaintiff and
22   the other members of the putative Class when its calls were made.
23         67.       Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by
24   using an automatic telephone dialing system to make non-emergency telephone calls to
25   the cell phones of Plaintiff and the other members of the putative Class without their
26   prior express written consent.
27

28                                             14
                                    CLASS ACTION COMPLAINT
          Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 15 of 18



 1         68.       Defendant knew that it did not have prior express consent to make these
 2   calls, and knew or should have known that it was using equipment that at constituted
 3   an automatic telephone dialing system. The violations were therefore willful or
 4   knowing.
 5         69.       As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the
 6   TCPA, Plaintiff and the other members of the putative Class were harmed and are each
 7   entitled to a minimum of $500.00 in damages for each violation. Plaintiff and the
 8   members of the Class are also entitled to an injunction against future calls. Id.
 9                                   COUNT II
            Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
10                      (On Behalf of Plaintiff and the Class)
11         70.       Plaintiff re-alleges and incorporates the foregoing allegations as if fully set
12   forth herein.
13         71.       At all times relevant, Defendant knew or should have known that its
14   conduct as alleged herein violated the TCPA.
15         72.       Defendant knew that it did not have prior express consent to make these
16   calls, and knew or should have known that its conduct was a violation of the TCPA.
17         73.       Because Defendant knew or should have known that Plaintiff and Class
18   Members had not given prior express consent to receive its autodialed calls, the Court
19   should treble the amount of statutory damages available to Plaintiff and the other
20   members of the putative Class pursuant to § 227(b)(3) of the TCPA.
21         74.       As a result of Defendant’s violations, Plaintiff and the Class Members are
22   entitled to an award of $1,500.00 in statutory damages, for each and every violation,
23   pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
24
                                            COUNT III
25
                              Violation of the TCPA, 47 U.S.C. § 227
26
                      (On Behalf of Plaintiff and the Do Not Call Registry Class)
27

28                                             15
                                    CLASS ACTION COMPLAINT
            Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 16 of 18



 1           75.      Plaintiff repeats and realleges the paragraphs 1 through 74 of this
 2   Complaint and incorporates them by reference herein.
 3           76.      The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides
 4   that “[n]o person or entity shall initiate any telephone solicitation” to “[a] residential
 5   telephone subscriber who has registered his or her telephone number on the national
 6   do-not-call registry of persons who do not wish to receive telephone solicitations that
 7   is maintained by the federal government.”
 8           77.      47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable
 9   to any person or entity making telephone solicitations or telemarketing calls to wireless
10   telephone numbers.” 1
11           78.      47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall
12   initiate any call for telemarketing purposes to a residential telephone subscriber unless
13   such person or entity has instituted procedures for maintaining a list of persons who
14   request not to receive telemarketing calls made by or on behalf of that person or entity.”
15           79.      Any “person who has received more than one telephone call within any
16   12-month period by or on behalf of the same entity in violation of the regulations
17   prescribed under this subsection may” may bring a private action based on a violation
18   of said regulations, which were promulgated to protect telephone subscribers’ privacy
19   rights to avoid receiving telephone solicitations to which they object. 47 U.S.C. § 227(c).
20           80.      Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be
21   initiated, telephone solicitations to telephone subscribers such as Plaintiff and the Do
22   Not Call Registry Class members who registered their respective telephone numbers on
23   the National Do Not Call Registry, a listing of persons who do not wish to receive
24   telephone solicitations that is maintained by the federal government.
25

26   1
      Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report
     and Order, 18 FCC Rcd 14014 (2003) Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-
27   153A1.pdf
28                                                  16
                                         CLASS ACTION COMPLAINT
           Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 17 of 18



 1          81.      Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not
 2   Call Registry Class received more than one telephone call in a 12-month period made
 3   by or on behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above.
 4   As a result of Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call
 5   Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are
 6   entitled, inter alia, to receive up to $500 in damages for such violations of 47 C.F.R. §
 7   64.1200.
 8          82.      To the extent Defendant’s misconduct is determined to be willful and
 9   knowing, the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of
10   statutory damages recoverable by the members of the Do Not Call Registry Class.
11                                    PRAYER FOR RELIEF
12          WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the
13   following relief:
14                a) An order certifying this case as a class action on behalf of the Class as
15                   defined above, and appointing Plaintiff as the representative of the Class
16                   and Plaintiff’s counsel as Class Counsel;
17                b) An award of actual and statutory damages for Plaintiff and each member
18                   of the Class;
19                c) As a result of Defendant’s negligent violations of 47 U.S.C. §§ 227, et seq.,
20                   Plaintiff seeks for himself and each member of the Class $500.00 in
21                   statutory damages for each and every violation pursuant to 47 U.S.C. §
22                   277(b)(3)(B);
23                d) As a result of Defendant’s knowing and/or willful violations of 47 U.S.C.
24                   §§ 227, et seq., Plaintiff seeks for himself and each member of the Class
25                   treble damages, as provided by statute, up to $1,500.00 for each and every
26                   violation pursuant to 47 U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);
27

28                                              17
                                     CLASS ACTION COMPLAINT
          Case 2:20-cv-01438-TLN-KJN Document 1 Filed 07/17/20 Page 18 of 18



 1            e) An order declaring that Defendant’s actions, as set out above, violate the
 2                TCPA;
 3            f) A declaratory judgment that Defendant’s telephone calling equipment
 4                constitutes an automatic telephone dialing system under the TCPA;
 5            g) An injunction requiring Defendant to cease all unsolicited text messaging
 6                activity, and to otherwise protect the interests of the Class;
 7            h) An injunction prohibiting Defendant from using, or contracting the use
 8                of, an automatic telephone dialing system without obtaining, recipient’s
 9                consent to receive calls made with such equipment;
10            i) An award of reasonable attorneys’ fees and costs pursuant to, inter alia,
11                California Code of Civil Procedure § 1021.5; and
12            j) Such further and other relief as the Court deems necessary.
13                                     JURY DEMAND
14          Plaintiff hereby demand a trial by jury.
15

16   Dated: July 17, 2020              Respectfully submitted,
17                                            EDELSBERG LAW, PA
18                                            By: /s/ Scott Edelsberg
                                                    Scott Edelsberg
19
                                              Counsel for Plaintiff and the Proposed Class
20

21

22

23

24

25

26

27

28                                          18
                                 CLASS ACTION COMPLAINT
